MORROW, P. J.
Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
*770The indictment is regular. A plea of guilty was entered. The proof is specific and un-controverted that in an automobile driven by the appellant in which he and others were riding there were transported several bottles of whisky. He testified in his own behalf, admitting the presence of the whisky, but denying previous knowledge that it was there. The question of fact was submitted to the jury in a charge against which no objection was urged. There are no complaints of the action of the trial court in charging the jury or in ruling on the procedure.
The motion for new trial sets up some matters of fact which are not supported by the testimony. We think there appears nothing in the record which would authorize a reversal of the judgment. It is therefore affirmed.